Citation Nr: 0830675	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  08-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to nonservice-
connected death pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the VA Form 9 received in December 2007, the appellant 
indicated she wanted a hearing before the Board via telecast.  
Letter dated in June 2008 notified the appellant that a 
hearing was scheduled for July 24, 2008.  Prior to the 
hearing, the veteran's representative submitted a statement 
indicating that due to injury, the appellant would not be 
able to attend her hearing and wished to reschedule.  It was 
noted that a videoconference was requested.  

In August 2008, the Board granted the motion to reschedule.  
See 38 C.F.R. § 20.704 (2007).  Therefore, this case must be 
remanded in order to provide the appellant an opportunity to 
attend the requested hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing at the RO.  
Provide her and her representative 
reasonable advance notice of the date, 
time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




